George, J.
1. The bill of sale conveying “the boiler and attachments thereto,” the consideration for the note up'on which the suit was brought, was ambiguous as to the articles conveyed under the term “attachments,” and the court did not err in admitting parol testimony to explain the ambiguity.
2. The exception to the charge of the court, upon the ground that it incorrectly stated the defendant’s contentions, is without merit.
3. On the question of failure of consideration the evidence, though conflicting, authorized the verdict returned by the jury.-
4. The alleged newly discovered evidence is of slight relevancy, and is purely impeaching and cumulative in character.
5. The court did not err in overruling the motion for new trial.

Judgment affirmed.


Wade, O. J., and Luloe, J., concur.